Title: To Thomas Jefferson from Robert Smith, 12 November 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            12 Novr 1807
                        
                        In consequence of a conversation with the Secr. of State, it has been deemed expedient to add the
                            accompanying to the communication to Mr Blount this morning sent to you.
                  I am with great respect sr y o st.
                        
                            Rt Smith
                            
                        
                    